Exhibit 99.1 News Release Contacts: Carl A. Luna, SVP and CFO Copano Energy, L.L.C. 713-621-9547 Jack Lascar / jlascar@drg-l.com Anne Pearson/ apearson@drg-l.com DRG&L/ 713-529-6600 FOR IMMEDIATE RELEASE COPANO ENERGY REPORTS FOURTH QUARTER AND FULL YEAR 2011 RESULTS Total Distributable Cash Flow Increased 13% and Service Throughput Increased 26% Over Fourth Quarter 2010 HOUSTON, February28, 2012 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced its financial results for the three months and year ended December31, 2011. “During the fourth quarter, we benefited from strong volume growth primarily in the Eagle Ford Shale and the north Barnett Shale Combo play as well as a stronger NGL pricing environment compared to fourth quarter 2010,” said R. Bruce Northcutt, Copano’s President and Chief Executive Officer. “We are pleased with the execution of our growth strategy this past year. Our 2011 projects give us a strong position in the Eagle Ford long-term, and we remain excited about the level of new growth opportunities we are seeing, including projects like our recently announced Double Eagle Pipeline joint venture and the southwest extension of our wholly owned DK pipeline,” Northcutt added. Fourth Quarter Financial Results Total distributable cash flow for the fourth quarter of 2011 increased 13% to $42.3million from $37.5million for the fourth quarter of 2010 and increased 15% from $36.9million in the third quarter of 2011 primarily resulting from distributions from Eagle Ford Gathering LLC (Eagle Ford Gathering), a 50% owned unconsolidated affiliate, which began limited service in August2011.Fourth quarter 2011 total distributable cash flow represents 101% coverage of the fourth quarter distribution of $0.575per unit, based on common units outstanding on the distribution record date, which included an additional 5,750,000 common units issued in the equity offering that closed in mid-January2012.Excluding these newly issued units, fourth quarter 2011 total distributable cash flow coverage was approximately 109%. Revenue for the fourth quarter of 2011 increased 36% to $355.6million compared to $260.7million for the fourth quarter of 2010 and was flat compared to $353.7million in the third quarter of 2011.Operating segment gross margin increased 16% to $74.6million compared to $64.2million for the fourth quarter of 2010 and increased 2% compared to $72.8million in the third quarter of 2011.Total segment gross margin was $62.1million for the fourth quarter of 2011 compared to $61.5million for the fourth quarter of 2010 and $64.8million for the third quarter of 2011. Adjusted EBITDA for the fourth quarter of 2011 increased 8% to $57.7million compared to $53.2million for the fourth quarter of 2010 and 11% compared to $51.8million for the third quarter of 2011 primarily resulting from distributions from Eagle Ford Gathering of $0.8million and $8.7million in the third and fourth quarters of 2011, respectively. Net income was $7.3million for the fourth quarter of 2011 compared to net income of $6.4million for the fourth quarter of 2010. Net loss to common units after deducting $8.5million of in-kind preferred unit distributions totaled $1.2million, or $0.02per unit on a diluted basis, for the fourth quarter of 2011 compared to net loss to common units of $1.3million, or $0.02per unit on a diluted basis, for the fourth quarter of 2010.Weighted average diluted units outstanding totaled 66.3million for the fourth quarter of 2011 as compared to 65.8million for the same period in 2010. Total distributable cash flow, total segment gross margin, adjusted EBITDA and segment gross margin are non-GAAP financial measures, which are reconciled to their most directly comparable GAAP measures at the end of this news release.Commencing with the second quarter of 2011, Copano revised its method for calculating adjusted EBITDA and its presentation of total distributable cash flow.For a detailed discussion of these changes, please read “Use of Non-GAAP Financial Measures” beginning on page6 of this news release. Fourth Quarter Operating Results by Segment Copano manages its business in three geographical operating segments: Texas, which provides midstream natural gas services in north and south Texas and also includes a 50% interest in Eagle Ford Gathering and a processing plant in southwest Louisiana; Oklahoma, which provides midstream natural gas services in central and east Oklahoma; and the Rocky 2 Mountains, which provides midstream natural gas services to producers in Wyoming’s Powder River Basin and includes managing member interests in Bighorn Gas Gathering, L.L.C. (Bighorn) of 51% and in Fort Union Gas Gathering, L.L.C. (Fort Union) of 37.04%. Texas Segment gross margin for Texas increased 27% to $48.8million for the fourth quarter of 2011 compared to $38.5million for the fourth quarter of 2010 and increased 10% from $44.5million for the third quarter of 2011.The year-over-year increase resulted primarily from an increase in revenue from increased pipeline throughput from the Eagle Ford Shale and north Barnett Shale Combo plays.Throughput volumes from the Eagle Ford Shale and north Barnett Shale Combo plays increased 657% and 135%, respectively, in the fourth quarter of 2011, over the fourth quarter of 2010.During the fourth quarter of 2011, weighted-average NGL prices on the Mont Belvieu index, based on Copano’s product mix for the period, were $57.76per barrel compared to $48.03per barrel during the fourth quarter of 2010, an increase of 20%.During the fourth quarter of 2011, natural gas prices on the Houston Ship Channel index averaged $3.49per MMBtu compared to $3.78per MMBtu during the fourth quarter of 2010, a decrease of 8%. During the fourth quarter of 2011, the Texas segment provided gathering, transportation and processing services for an average of 844,469MMBtu/d of natural gas compared to 648,941MMBtu/d for the fourth quarter of 2010, an increase of 30%.The Texas segment gathered an average of 517,439MMBtu/d of natural gas and processed an average of 803,282MMBtu/d of natural gas at Copano’s plants and third-party plants during the fourth quarter of 2011, an increase of 47% and 40%, respectively, over last year’s fourth quarter, primarily due to increased volumes from the Eagle Ford Shale and north Barnett Shale Combo plays.NGL production increased 59% to an average of 33,951Bbls/d at Copano’s plants and third-party plants, reflecting increased volumes behind Copano’s Houston Central complex in south Texas and the SaintJo plant in the north Barnett Shale Combo play. Eagle Ford Gathering completed and placed its 117-mile pipeline into full service on December1, 2011.Eagle Ford Gathering provided gathering services for an average of 145,551MMBtu/d during the fourth quarter of 2011.The Texas segment gross margin results do not include the financial results and volumes associated with Copano’s interest in Eagle Ford Gathering, which is accounted for under the equity method of accounting and is shown in Copano’s financial statements under “Equity in (earnings) loss from unconsolidated affiliates.” 3 For the fourth quarter of 2011, equity earnings and distributions from Eagle Ford Gathering totaled $9.2million and $8.7million, respectively. Oklahoma Segment gross margin for Oklahoma increased 4% to $25.5million for the fourth quarter of 2011 compared to $24.5million for the fourth quarter of 2010 and decreased 9% from $27.9million for the third quarter of 2011.The year-over-year increase resulted primarily from (i)an increase in service throughput attributable to volume growth from the Woodford Shale and (ii)the acquisition of the Harrah plant on April1, 2011, partially offset by (i)a 10% decrease in realized margins on service throughput compared to the fourth quarter of 2010 ($0.90per MMBtu in 2011 compared to $1.00per MMBtu in 2010) and decreased NGL and natural gas prices.During the fourth quarter of 2011, weighted-average NGL prices on the Conway index, based on Copano’s product mix for the period, were $43.49per barrel compared to $43.91per barrel during the fourth quarter of 2010, a decrease of 1%.During the fourth quarter of 2011, natural gas prices on the CenterPoint East index averaged $3.38per MMBtu compared to $3.53per MMBtu during the fourth quarter of 2010, a decrease of 4%. The Oklahoma segment gathered an average of 307,346MMBtu/d of natural gas, processed an average of 159,344MMBtu/d of natural gas and produced an average of 17,471Bbls/d of NGLs at its own plants and third-party plants during the fourth quarter of 2011.Compared to the fourth quarter of 2010, this represents increases of 15%, 3% and 6%, respectively.The increase in service throughput is primarily attributable to increased drilling and production of lean gas in the Woodford Shale area near Copano’s Cyclone Mountain system, which experienced a 69% increase in service throughput compared to the fourth quarter of 2010, offset by normal production declines on other gathering systems. Rocky Mountains Segment gross margin for the Rocky Mountains segment totaled $0.4million in the fourth quarter of 2011 compared to $1.1million for the fourth quarter of 2010 and $0.4million for the third quarter of 2011. The Rocky Mountains segment gross margin results do not include the financial results and volumes associated with Copano’s interests in Bighorn and Fort Union, which are accounted for under the equity method of accounting and are shown in Copano’s financial statements under “Equity in (earnings) loss from unconsolidated affiliates.”Average pipeline throughput for Bighorn and Fort Union on a combined basis decreased 29% to 4 630,843MMBtu/d in the fourth quarter of 2011 as compared to 886,568MMBtu/d in the fourth quarter of 2010.The volume decline is primarily due to certain Fort Union shippers diverting gas volumes to TransCanada’s Bison Pipeline upon its start-up in January2011.Fort Union volumes do not reflect 232,693MMBtu/d in long-term contractually committed volumes that Fort Union did not gather, but which were the basis of payments received by Fort Union for the three months ended December31, 2011.For the fourth quarter of 2011, combined equity earnings and distributions for Bighorn and Fort Union totaled $3.7million and $5.8million, respectively, compared to equity earnings and distributions of $1.7million and $5.7million, respectively, for the same period in 2010. Corporate and Other Corporate and other segment gross margin includes Copano’s commodity risk management activities.These activities contributed a loss of $12.5million for the fourth quarter of 2011 compared to a loss of $2.6million for the fourth quarter of 2010 and a loss of $8.0million for the third quarter of 2011.The loss for the fourth quarter of 2011 included $7.5million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio, $2.9million of net cash settlements paid for expired commodity derivative instruments and $2.1million of unrealized mark-to-market losses on undesignated economic hedges.The fourth quarter 2010 loss included $8.2million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio and $0.4million of unrealized mark-to-market losses on undesignated economic hedges offset by $6.0million of net cash settlements received for expired commodity derivative instruments. Year to Date Financial Results Revenue for 2011 increased 35% to $1.3billion compared to $995.2million in 2010.Operating segment gross margin increased 29% to $292.2million in 2011 compared to $226.7million for 2010.Total segment gross margin increased 11% to $252.6million for 2011 compared to $227.4million for 2010.Adjusted EBITDA for 2011 was $211.3million compared to $199.5million for 2010.Net loss was $156.3million for 2011 compared to net loss of $8.7million for 2010.Net loss for 2011 includes a loss on the refinancing of unsecured debt of $18.2million, a $170.0million non-cash impairment charge relating to Rocky Mountains assets and a $3.4million non-cash impairment charge relating to assets in south Texas.Net loss for 2010 includes a $25million non-cash impairment charge relating to Copano’s investment in Bighorn. 5 Net loss to common units after deducting $32.7million of in-kind preferred unit distributions totaled $189.0million, or $2.86per unit on a diluted basis, for 2011 compared to net loss to common units of $23.9million, or $0.37per unit on a diluted basis, for 2010.Weighted average diluted units outstanding totaled 66.2million for 2011 as compared to 63.9million for 2010. Excluding $191.6million in impairment charges and debt refinancing costs, net income to common units after deducting in-kind preferred unit distributions totaled $2.6million, or $0.04per unit on a diluted basis, for 2011. Cash Distributions On January11, 2012, Copano announced its fourth quarter 2011 cash distribution of $0.575per unit, or $2.30per unit on an annualized basis, for all of its outstanding common units.This distribution is unchanged from the third quarter of 2011 and was paid on February9, 2012 to common unitholders of record at the close of business on January26, 2012. Conference Call Information; Fourth Quarter 2011 Results and Preliminary Guidance for First Quarter 2012 Copano will hold a conference call on February29, 2012 at 10:00 a.m. Eastern Time (9:00 a.m. Central Time) to discuss its fourth quarter 2011 financial results and to provide an operational update and preliminary guidance for the first quarter of 2012.To participate in the call, dial (480) 629-9835 and ask for the Copano call 10minutes prior to the start time, or access it live over the internet at www.copano.com on the “Investor Overview” page of the “Investor Relations” section of Copano’s website. A replay of the audio webcast will be available shortly after the call on Copano’s website.A telephonic replay will be available through March7, 2012 by calling (303)590-3030 and using the pass code4510391#. Use of Non-GAAP Financial Measures This news release and the accompanying schedules include the non-generally accepted accounting principles, or non-GAAP, financial measures of total distributable cash flow, total segment gross margin, adjusted EBITDA and segment gross margin.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States, or GAAP.Non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income (loss), 6 operating income (loss), income (loss) from continuing operations, cash flows from operating activities or any other GAAP measure of liquidity or financial performance.Copano’s non-GAAP financial measures may not be comparable to similarly titled measures of other companies, which may not calculate their measures in the same manner. Copano’s management team uses non-GAAP financial measures to evaluate its core profitability and to assess the financial performance of its assets.Subject to the limitations expressed above, Copano believes that investors and other market participants benefit from access to the same financial measures that its management uses in evaluating its performance. Adjusted EBITDA.Commencing with the second quarter of 2011, Copano revised its calculation of adjusted EBITDA to more closely resemble that of many of Copano’s peers in terms of measuring the company’s ability to generate cash.Adjusted EBITDA (as revised) equals: · net income (loss); · plus interest and other financing costs, provision for income taxes, depreciation and amortization expense, impairment expense, non-cash amortization expense associated with commodity derivative instruments, distributions from unconsolidated affiliates, loss on refinancing of unsecured debt and equity-based compensation expense; · minus equity in earnings (loss) from unconsolidated affiliates and unrealized gains (losses) from commodity risk management activities; and · plus or minus other miscellaneous non-cash amounts affecting net income (loss) for the period. In calculating adjusted EBITDA as revised, Copano no longer adds to EBITDA (earnings before interest, taxes, depreciation and amortization) its share of the depreciation, amortization and impairment expense and interest and other financing costs embedded in equity in earnings (loss) from unconsolidated affiliates; instead, Copano now adds to EBITDA (i)other non-cash amounts affecting net income (loss) for the period, (ii)non-cash amortization expense associated with commodity derivative instruments, (iii)loss on refinancing of unsecured debt and (iv)distributions from unconsolidated affiliates. Copano believes that the revised calculation of adjusted EBITDA is a more effective tool for its management in evaluating operating performance for several reasons.Although Copano’s historical method for calculating adjusted EBITDA was useful in assessing the performance of Copano’s assets (including its unconsolidated affiliates) without regard to financing methods, capital structure or historical cost basis, the prior calculation was not as 7 useful in evaluating the core performance of its assets and their ability to generate cash because adjustments for a number of non-cash expenses and other non-cash and non-operating items were not reflected in the calculation, and the impact of cash distributions from unconsolidated affiliates was likewise not reflected.Copano believes that the revised calculation of adjusted EBITDA is more consistent with the method and presentation used by many of its peers and will allow management and analysts to better evaluate Copano’s performance relative to its peer companies. Copano believes that the revised calculation more effectively represents what lenders and debt holders, as well as industry analysts and many of its unitholders, have indicated is useful in assessing Copano’s core performance and outlook and comparing Copano to other companies in its industry.For example, Copano believes that adjusted EBITDA as revised may provide investors and analysts with a more useful tool for evaluating Copano’s leverage because it more closely resembles Consolidated EBITDA (as defined under Copano’s revolving credit facility), which is used by lenders to calculate financial covenants.Consolidated EBITDA differs from adjusted EBITDA in that it includes further adjustments to (i)reflect the pro forma effects of material acquisitions and dispositions and (ii)in the case of leverage ratio calculations, includes projected EBITDA from significant capital projects under construction. Total Distributable Cash Flow.Commencing with the second quarter of 2011, Copano presents total distributable cash flow as net income (loss) plus all adjustments included in the adjusted EBITDA calculation described above and minus: (i)cash interest expense, (ii)current tax expense and (iii)maintenance capital expenditures.Although Copano has revised its presentation of total distributable cash flow, the components of the calculation have not changed except that total distributable cash flow now eliminates the impact of any loss on refinancing of unsecured debt because such losses do not reduce operating cash flow. Copano Energy, L.L.C. is a midstream natural gas company with operations in Texas, Oklahoma, Wyoming and Louisiana.Its assets include approximately 6,800miles of active natural gas gathering and transmission pipelines, 380miles of NGL pipelines and ten natural gas processing plants, with more than one billion cubic feet per day of combined processing capacity and 44,000barrels per day of fractionation capacity.More information is available at http://www.copano.com. This news release includes “forward-looking statements,” as defined by the Securities and Exchange Commission.Statements that address activities or events that Copano believes will or may occur in the future are forward-looking statements.These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage.These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable.Important factors that could cause actual results to differ materially from those in the forward-looking statements include, without limitation, the following risks and uncertainties, many of which are beyond Copano’s control:The volatility of prices and market demand for natural gas and NGLs; Copano’s ability to continue to obtain new sources of natural gas supply and retain its key customers; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production and producers’ ability to drill and successfully complete and attach new natural gas supplies and the availability of downstream transportation systems and other facilities for natural gas and NGLs; higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s filings with the Securities and Exchange Commission. – financial statements follow – 8 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, YearEnded December31, (In thousands, except per unit information) Revenue: Natural gas sales $ Natural gas liquids sales Transportation, compression and processing fees Condensate and other Total revenue Costs and expenses: Cost of natural gas and natural gas liquids(1) Transportation (1) Operations and maintenance Depreciation, amortization and impairment General and administrative Taxes other than income Equity in (earnings) loss from unconsolidated affiliates ) Total costs and expenses Operating income (loss) ) Other income (expense): Interest and other income 29 19 60 78 Loss on refinancing of unsecured debt - - ) - Interest and other financing costs ) Income (loss) before income taxes ) ) Provision for income taxes ) Net income (loss) ) ) Preferred unit distributions ) Net loss to common units $ ) $ ) $ ) $ ) Basic and diluted net loss per common unit $ ) $ ) $ ) $ ) Weighted average number of common units (1)Exclusive of operations and maintenance and depreciation, amortization and impairment shown separately. 9 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS YearEnded December31, Cash Flows From Operating Activities: (In thousands) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, amortization and impairment Amortization of debt issue costs Equity in loss from unconsolidated affiliates Distributions from unconsolidated affiliates Loss of refinancing of unsecured debt - Non-cash gain on risk management activities, net ) ) Equity-based compensation Deferred tax provision 21 Other non-cash items, net ) Changes in assets and liabilities: Accounts receivable ) ) Prepayments and other current assets ) Risk management activities Accounts payable Other current liabilities ) Net cash provided by operating activities Cash Flows From Investing Activities: Additions to property, plant and equipment ) ) Additions to intangible assets ) ) Acquisitions ) - Investments in unconsolidated affiliates ) ) Distributions from unconsolidated affiliates Escrow cash 8 2 Proceeds from sale of assets Other, net ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from long-term debt Repayment of long-term debt ) ) Payments of premiums and expenses on redemption of unsecured debt ) - Deferred financing costs ) ) Distributions to unitholders ) ) Proceeds from issuance of SeriesA convertible preferred units, net of underwriting discounts and commissions of $8,935 - Proceeds from public offering of common units, net of underwriting discounts and commissions of $7,223 - Equity offering costs (5 ) ) Proceeds from option exercises Net cash provided byfinancing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ 10 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS December31, (In thousands, except unit information) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Risk management assets Prepayments and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Investments in unconsolidated affiliates Escrow cash Risk management assets Other assets, net Total assets $ $ LIABILITIES AND MEMBERS' CAPITAL Current liabilities: Accounts payable $ $ Accrued interest Accrued tax liability Risk management liabilities Other current liabilities Total current liabilities Long term debt (includes $0 and $546 bond premium as of December 31, 2011 and 2010, respectively) Deferred tax liability Risk management and other noncurrent liabilities Members’ capital: SeriesA convertible preferred units, no par value, 11,684,074 units and 10,585,197units issued and outstanding as of December 31, 2011 and 2010, respectively Common units, no par value, 66,341,458 units and 65,915,173units issued and outstanding as of December 31, 2011 and 2010, respectively Paid in capital Accumulated deficit Accumulated other comprehensive loss Total liabilities and members' capital $ $ 11 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED RESULTS OF OPERATIONS Three Months Ended December 31, YearEnded December31, ($ In thousands, except per unit information) Total segment gross margin(1) $ Operations and maintenance expenses Depreciation, amortization and impairment General and administrative expenses Taxes other than income Equity in (earnings) loss from unconsolidated affiliates(2)(3) Operating income (loss)(2) Loss on refinancing of unsecured debt - - - Interest and other financing costs, net Provision for income taxes Net income (loss) Preferred unit distributions Net loss to common units $ Total segment gross margin: Texas $ Oklahoma Rocky Mountains(4) Segment gross margin Corporate and other(5) Total segment gross margin(1) $ Segment gross margin per unit: Texas: Service throughput ($/MMBtu) $ Oklahoma: Service throughput ($/MMBtu) $ Volumes: Texas: Service throughput (MMBtu/d)(6) Pipeline throughput (MMBtu/d) Plant inlet volumes (MMBtu/d) NGLs produced (Bbls/d) Oklahoma: Service throughput (MMBtu/d)(6) Plant inlet volumes (MMBtu/d) NGLs produced (Bbls/d) Capital Expenditures: Maintenance capital expenditures $ Expansion capital expenditures Total capital expenditures $ Operations and maintenance expenses: Texas $ Oklahoma Rocky Mountains 50 70 Total operations and maintenance expenses $ 12 Total segment gross margin is a non-GAAP financial measure.Please read “Unaudited Non-GAAP Financial Measures” for a reconciliation of total segment gross margin to its most directly comparable GAAP measure of operating income. During the three months ended September30, 2011, Copano recorded a $165million non-cash impairment charge relating to Copano’s investments in Bighorn and Fort Union. Includes results and volumes associated with unconsolidated affiliates. The following table summarizes the throughput for the periods indicated: Three Months Ended December31, Year Ended December31, Bighorn and Fort Union(a) MMBtu/d Southern Dome Plant Inlet MMBtu/d NGLs produced Bbls/d Webb Duval(b) MMBtu/d Eagle Ford Gathering MMBtu/d - - Liberty Pipeline Group(c) Bbls/d - - (a) The volume decline is primarily due to certain Fort Union shippers diverting gas volumes to TransCanada’s Bison Pipeline upon its start up in January2011.Fort Union volumes do not reflect an additional 232,693MMBtu/d and 268,015MMBtu/d for three months and year ended December31, 2011, respectively, in long-term contractually committed volumes that Fort Union did not gather but which were the basis of payments received by Fort Union. (b)Net of intercompany volumes. (c) These transported volumes included barrels produced at Houston Central complex and third-party plants. Rocky Mountains segment gross margin includes results from producer services, including volumes purchased for resale, volumes gathered under firm capacity gathering agreements with Fort Union, volumes transported using firm capacity agreements with Wyoming Interstate Gas Company and compressor rental services provided to Bighorn. Corporate and other includes results attributable to Copano’s commodity risk management activities. “Service throughput” means the volume of natural gas delivered to Copano’s wholly owned processing plants by third-party pipelines plus “pipeline throughput,” which is the volume of natural gas transported or gathered through Copano’s pipelines. 13 COPANO ENERGY, L.L.C. AND SUBSIDIARIES RESULTS OF OPERATIONS COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED NON-GAAP FINANCIAL MEASURES Three Months Ended December 31, YearEnded December31, (In thousands) Reconciliation of total segment gross margin to operating income (loss): Operating income (loss) $ Add: Operations and maintenance expenses Depreciation, amortization and impairment General and administrative expenses Taxes other than income Equity in (earnings) loss from unconsolidated affiliates Total segment gross margin $ Reconciliation of EBITDA, adjusted EBITDA and total distributable cash flow to net income (loss): Net income (loss) $ Add: Depreciation and amortization Interest and other financing costs Provision for income taxes EBITDA (1) Add: Amortization of commodity derivative options Distributions from unconsolidated affiliates Loss on refinancing of unsecured debt - - - Equity-based compensation Equity in (earnings) loss from unconsolidated affiliates Unrealized loss (gain) from commodity risk management activities Impairment - - Other non-cash operating items Adjusted EBITDA Less: Cash interest and other financing costs Provision for income taxes and other Maintenance capital expenditures Total distributable cash flow $ Actual quarterly distribution ("AQD") $ $ Total distributable cash flow coverage of AQD % 98 % Prior to any retained cash reserves established by Copano's Board of Directors. 14
